DETAILED ACTION
This action is in response to the claims filed 10/18/2021. Claims 1-15 are pending and have been examined. Claims 1, 9 and 13 were amended.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, 9 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 5, and 13 is rejected under 35 U.S.C. 103 as being unpatentable over Esser et al. US Document ID US 20140032464 A1, hereinafter Esser and further in view of, Wu et al. US Document ID US 20150170025 A1 hereinafter Wu.

Regarding Claim 1
Esser teaches, A neural array configured to form a deep neural network ( ¶0011 “FIG. 2A illustrates an example neural network circuit including multiple interconnected core modules” ¶0057 “The neural core circuit can be organized into a neural network including multiple neural core circuits. Each neural core circuit of the neural network represents a different neural function” the circuit depicted in the figure is an array of neural cores.)  an array unit including i x j synaptic devices arranged in i rows and j columns (¶0079 “FIG. 4 illustrates a functional neural core circuit 600” ¶0080 “The functional neural core circuit 600 further comprises an interconnection network 612 interconnecting the neuron-axon pairs… the interconnection network 612 comprises an electronic synapse array comprising multiple electronic synapse devices ("synapses") 31” the synapse array includes ixj devices depicted in the figure. In the figure there are 4 synapses 31, two rows and two columns.
    PNG
    media_image1.png
    592
    595
    media_image1.png
    Greyscale
) a first processing unit coupled to the array unit, the first processing unit comprising i processing units configured to input i row input signals to the i x j synaptic devices of the array unit and receive row output signals from the i x j synaptic devices of the array unit; (¶0080 “Each synapse 31 interconnects an incoming axon 15 in an axon-neuron pair 615 to a neuron 11 in a neuron-axon pair 611, and also interconnects an incoming axon 15 in a neuron-axon pair 611 to a neuron 11 in an axon-neuron pair 615.” ¶0085 “Each neuron 11 in a neuron-axon pair 611 or an axon-neuron pair 615 receives firing events via interconnected axons and, in response to the firing events received, generates a firing event according to a neuronal activation function.” The neuron-axon pairs, 615, correspond to the i processing units each neuron in the processing unit is connected to an axon 611, and each axon in the processing unit is connected to a neuron. Thus the processing units are configured to both receive firing events and generate firing events corresponding to row input signals and row output signals.) and a second processing unit coupled to the array unit the second processing unit comprising j (Figure 4 the second processing units correspond to the neuron axon pairs 611, as explained previously the neuron-axon pairs can both receive column input signals and transmit column output signals.) wherein the array unit is configured to select an array value among multiple selectable array values including a first array value and a second array value, the first array value is a i x j matrix of first array coefficient values corresponding to the i x j synaptic devices, respectively, and the second array value is a i x j matrix of second array coefficient values corresponding to the i x i synaptic devices, respectively, ( ¶0069 “the controller 6 divides each time-step into operational phases in the core module 10 for neuron updates, etc. In one embodiment, within a time-step, multiple neuron updates and synapse updates are sequentially handled in a read phase and a write phase” the synapses of a core are updated by the controller. The original synapse values, or coefficients, of an array of synapses correspond to the first array value, while updated synapse values correspond to a second selected array value. Any future updates would correspond to other selectable array values.) the array unit, which has selected the first array has received first input signals from the i processing units of the first processing unit and has generated the first output signals using the first array value and the first input signals,… and the j processing units of the second processing unit input second input signals (¶0083 “In one phase of a time-step, a first set of axonal firing events propagates through the synapses 31 in a first direction represented by an arrow 671 in FIG. 4. In another phase of the same time-step, a second set of axonal firing events propagates through the synapses 31 in a second direction (i.e., a direction opposite to the first direction) represented by an arrow 672 in FIG. 4” first the core feeds first input signals, 671, through the array unit to generate first output signals, and in a separate stage inputs second input signals,672,  from the second processing units.)
While Esser teaches i and j processor units that receives/transmits first and second signals through the array unit, Esser does not explicitly teach, [second input signals] generated based on the first output signals to the array unit that has changed the coefficient values of the synaptic devices from the first array value to the second array value…and after the second processing unit receives first output signals from the array unit,… the array unit changes coefficient values of the synaptic devices from the first array value to the second array value… such that the array unit outputs second output signals to the first processing unit using the second array value and the second input signals.
However Wu when addressing a neuromorphic array unit comprising processors which provide input in response to updated synapse weight values teaches, and after [the second processing unit] receives first output signals from the array unit,… the array unit changes coefficient values of the synaptic devices from the first array value to the second array value…[second input signals] generated based on the first output signals to the array unit…the array unit that has changed the coefficient values of the synaptic devices from the first array value to the second array value…… such that the array unit outputs second output signals to the [first processing unit] using the second array value and the second input signals. (as shown in figure 2 the array unit receives input signals V(t), and outputs output signals V(t+1).  Furthermore, the prior art discloses an algorithm for training discussed below, here these output signals, V(t+1), are described in step 3 of the algorithm, also algorithm 1 depicts the weight update process. ¶0083 Algorithm 1
    PNG
    media_image2.png
    621
    639
    media_image2.png
    Greyscale
in step 2 input signals are provided to the array unit to which results in output signals which are calculated based on the input signals and the synapse weights, Wji. In step 4 the weights are updated, and in step 5 the process is repeated, so that the second set of input signals applied to the array unit is based on the previous pass, and the second output signals are based on the changed weight values, corresponding to the second array value.) 
	It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to combine the neural array of Esser with the neural array which is capable of training synaptic weights of Wu.
	One of ordinary skill in the arts would have been motivated to combine these references because both references disclose a neural array. Wu improves the neural array by making the neural array capable of performing iterative training, such that the neural array more closely approximates training patterns for a given input signal.

Regarding Claim 4
	Esser/Wu teaches claim 1
Further Esser teaches, wherein the array unit is configured to output  column output signals to the second processing unit based on the i row input signals received from the first processing unit and output row output signals to the first processing unit based on the j column input signal received from the second processing unit. (¶082 “Each neuron 11 in a neuron-axon pair 611 or an axon-neuron pair 615 receives firing events via interconnected axons and, in response to the firing events received, generates a firing event according to a neuronal activation function” in response to the second processing units receiving output signals from the first processing units, the neuron-axon pair generate signals to send back through the array unit.)

Regarding Claim 5
	Esser/Wu teaches claim 1
Further Esser teaches, wherein the array unit is configured to operate in a time-division multiplexing mode, ( ¶0083 “the functional neural core circuit 600 may use time division multiple access (TDMA).”) 
Further Esser/Wu teaches, and the array unit uses the first array value in a first time section and uses the second array value in a second time section after the first time section. (Esser ¶0083 “In one phase of a time-step, a first set of axonal firing events propagates through the synapses 31 in a first direction represented by an arrow 671 in FIG. 4. In another phase of the same time-step, a second set of axonal firing events propagates through the synapses 31 in a second direction (i.e., a direction opposite to the first direction) represented by an arrow 672 in FIG. 4. The synaptic weights of the synapses 31 are learned as a function of the first set of axonal firing events and the second set of axonal firing events.” In a first time step the first signals are sent through the array, in a second time section the second signals are sent through the array; Wu ¶0030 “Once a new set of voltage signals V(t+1) is generated from the summation-subtraction amplifiers 40, the present invention sends them back as the input of the next iteration.” In Wu this process is performed iteratively, thus in a first iteration the first array value is used, in a second iteration the second array value is used.)

Regarding Claim 13
Esser teaches, a neural array forming a deep neural network ( ¶0011 “FIG. 2A illustrates an example neural network circuit including multiple interconnected core modules” ¶0057 “The neural core circuit can be organized into a neural network including multiple neural core circuits. Each neural core circuit of the neural network represents a different neural function” and the array unit including i x j synaptic devices arranged in i rows and i columns (¶0079 “FIG. 4 illustrates a functional neural core circuit 600” ¶0080 “The functional neural core circuit 600 further comprises an interconnection network 612 interconnecting the neuron-axon pairs… the interconnection network 612 comprises an electronic synapse array comprising multiple electronic synapse devices ("synapses") 31” the synapse array includes ixj devices depicted in the figure. In the figure there are 4 synapses 31, two rows and two columns.
    PNG
    media_image1.png
    592
    595
    media_image1.png
    Greyscale
)  and configured to select an array value among multiple selectable array values and (¶0073 “Circuits 37 for setting and/or resetting the synapses 31 are peripheral electronics that are used to load learned synaptic weights into the core module 10.” The circuit set the synaptic weights, enabling the system to set and reset the synapses to multiple values.) configured to cause an output signal for an array value to be an input signal for another array value (¶0086 “The LUTs 657A and 657B are configured to determine target incoming axons 15 for firing events generated by the neurons 11 in the neuron-axon pairs 611 and the axon-neuron pairs 615, respectively. The target incoming axons 15 may be incoming axons 15 in the same functional neural core circuit 600 or other functional neural core circuits 600” the input signal to the core is output from another core with another array value, or synapse weight configuration.) the neural array coupled with a first processing unit and a second processing unit… the first processing unit comprising i processing units, the second processing unit comprising j processing units… receiving first input signals from the i processing units of the first processing unit; receiving second input signals generated… from the j processing units of the second processing unit (¶0080 “Each synapse 31 interconnects an incoming axon 15 in an axon-neuron pair 615 to a neuron 11 in a neuron-axon pair 611, and also interconnects an incoming axon 15 in a neuron-axon pair 611 to a neuron 11 in an axon-neuron pair 615.” ¶0085 “Each neuron 11 in a neuron-axon pair 611 or an axon-neuron pair 615 receives firing events via interconnected axons and, in response to the firing events received, generates a firing event according to a neuronal activation function.” The neuron-axon pairs, 615, correspond to the i processing units each neuron in the processing unit is connected to an axon 611, and each axon in the processing unit is connected to a neuron. Thus the processing units are configured to both receive firing events and generate firing events corresponding to row input signals and row output signals.) the method comprises: selecting a first array value among the multiple selectable array values, the first array value a i x j matrix of first array coefficient values corresponding to the i x j synaptic devices;… and the second array value, the second array   value being a i x j matrix of second array coefficient values corresponding to the i x j synaptic devices; ( ¶0097 “Circuits 637 for setting and/or resetting the synapses 31 are peripheral electronics that are used to load learned synaptic weights into the functional neural core circuit 600.” ¶0089 “FIG. 5 illustrates a diagram of a synapse 31, in accordance with an embodiment of the invention. Each synapse 31 comprises a static random access memory (SRAM) cell that permits reading and updating synaptic weights along the axons and the neurons” the synapses weights or the array are updated by the circuits 637. The original synapse values, or coefficients, of an array of synapses correspond to the first array value, while updated synapse values correspond to a second selected array value. Any future updates would correspond to other selectable array values.) performing forward propagation to generate first output signals based on the received first input signals and the first array value;… and generating second output signals based on the second input signals (¶0083 “In one phase of a time-step, a first set of axonal firing events propagates through the synapses 31 in a first direction represented by an arrow 671 in FIG. 4. In another phase of the same time-step, a second set of axonal firing events propagates through the synapses 31 in a second direction (i.e., a direction opposite to the first direction) represented by an arrow 672 in FIG. 4” first the core feeds first input signals, 671, through the array unit to generate first output signals corresponding to a forward propagation, and in a separate stage inputs second input signals, 672,  from the second processing units to generate second output signals.) 
While Esser teaches i and j processor units that receives/transmits first and second signals through the array unit, Esser does not explicitly teach,  A method to perform a Back Propagation Process… selecting a second array value among the multiple selectable array values…[second input signals] based on the first output signals…obtaining a first error value based on the first output signals and target values for the first output signals and a second error value based on the second output signals and target valued for the second output signal; performing back propagation based on the first and second error values and the first and second 
However Wu when addressing a neuromorphic array unit comprising processors which provide input in response to updated synapse weight values teaches A method to perform a Back Propagation Process… selecting a second array value among the multiple selectable array values…[second input signals] based on the first output signals…obtaining a first error value based on the first output signals and target values for the first output signals and a second error value based on the second output signals and target valued for the second output signal; performing back propagation based on the first and second error values and the first and second array values; and updating the first and second array values based on results of the forward propagation and the back propagation. (as shown in figure 2 the array unit receives input signals V(t), and outputs output signals V(t+1).  Furthermore, the prior art discloses an algorithm for training discussed below, here these output signals, V(t+1), are described in step 3 of the algorithm, also algorithm 1 depicts the weight update process. ¶0083 Algorithm 1
    PNG
    media_image2.png
    621
    639
    media_image2.png
    Greyscale
in step 2 input signals are provided to the array unit to which results in output signals which are calculated based on the input signals and the synapse weights, Wji, this corresponds to forward propagation. In step 5 the process is repeated and the error is calculated for each iteration. The error is the difference between the expected and measured signals. The error signals, which include a first and second error value -- at least one per iteration, are used to determine the magnitude of the weight update as well as the stopping condition. Then in the next iteration the second set of input signals is applied to the array unit is based on the previous pass, and the second output signals are based on the changed weight values, corresponding to the second array value.)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to combine the neural array of Esser with the neural array which is capable of training synaptic weights of Wu.
	One of ordinary skill in the arts would have been motivated to combine these references because both references disclose a neural array. Wu improves the neural array by making the neural array capable of performing iterative training, such that the neural array more closely approximates training patterns for a given input signal.

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Esser/Wu, and further in view of Vali et al. US Document ID US-9430735-B1, hereinafter Vali.

Regarding Claim 2
	Esser/Wu teaches claim 1
Esser/Wu does not explicitly teach, wherein each of the synaptic devices is configured to form a NAND flash structure.
Vali however, when addressing issues related to modeling neurons in a neural networks with memory devices teaches, wherein each of the one or more synaptic devices is configured to form a NAND flash structure. (Col 5 line 21-24 “ a neuron model as facilitated in a NAND array of memory [flash] cells may comprise one or more concurrently selected memory cells of one or more strings of memory cells coupled to a common bit line”)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a NAND transistor memory circuit that models a neuron in electronic hardware as taught by Vali to the disclosed invention of Esser/Wu.
One of ordinary skill in the arts would have been motivated to make this modification in order to utilize “Flash memory devices [that] typically use a one-transistor memory cell that allows for high memory densities, high reliability, and low power consumption” in a neural (Vali Col 1 line 31-64)

Regarding Claim 14
Esser/Wu teaches claim 13
Further Esser teaches, wherein the neural array includes synaptic devices one or more rows and columns (¶0079 “FIG. 4 illustrates a functional neural core circuit 600” ¶0080 “The functional neural core circuit 600 further comprises an interconnection network 612 interconnecting the neuron-axon pairs… the interconnection network 612 comprises an electronic synapse array comprising multiple electronic synapse devices ("synapses") 31” the synapse array includes ixj devices depicted in the figure. In the figure there are 4 synapses 31, two rows and two columns.
    PNG
    media_image1.png
    592
    595
    media_image1.png
    Greyscale
)
Esser/Wu does not explicitly teach, wherein each of the synaptic devices is configured to form a NAND flash structure.
Vali however, when addressing issues related to modeling neurons in a neural networks with memory devices teaches, wherein each of the one or more synaptic devices is configured to form a NAND flash structure. (Col 5 line 21-24 “ a neuron model as facilitated in a NAND array of memory [flash] cells may comprise one or more concurrently selected memory cells of one or more strings of memory cells coupled to a common bit line”)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a NAND transistor memory circuit that models a neuron in electronic hardware as taught by Vali to the disclosed invention of Esser/Wu.
One of ordinary skill in the arts would have been motivated to make this modification in order to utilize “Flash memory devices [that] typically use a one-transistor memory cell that allows for high memory densities, high reliability, and low power consumption” in a neural network processing environment because “The demand for improved operating characteristics of neural networks continues to increase. Such desirable neural network operating characteristics improvements are increased speed, capacity and processing power of neural networks” (Vali Col 1 line 31-64)


Claim 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Esser/Wu. Further in view of Fujita et al. “A floating-Fate Analog Memory Device for Neural Networks”, hereinafter Fujita.

Regarding Claim 3
Esser/Wu teaches claim 1
Further Esser/Wu teaches, wherein the synaptic devices include a floating gate MOSFET
Fujita however, when addressing issues related to precision floating gate transistor memory in neural networks synapses teaches, wherein the synaptic devices include a floating gate MOSFET (Introduction pg 1 column 1 “Of all existing analog memory devices, the floating-gate MOS device is the best for use in neural networks”)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a precise floating gate MOSFET device for nonvolatile synaptic weight memories as taught by Fujita to the disclosed invention of Esser/Wu.
One of ordinary skill in the arts would have been motivated to make this modification in order to implement a device that “The memory (the charge on the floating gate) can be finely controlled over a wide range” and “The memory can be changed without much disturbing the memory output with high voltage control pulses” so that “Learning operation can therefore be performed simply and independently of neural data processing” (Fujita pg 07 Conclusion) 

Regarding Claim 15
Esser/Wu teaches claim 1
Further Esser/Wu teaches, wherein the synaptic devices include a floating gate MOSFET
Fujita however, when addressing issues related to precision floating gate transistor memory in neural networks synapses teaches, wherein the synaptic devices include a floating gate MOSFET (Introduction pg 1 column 1 “Of all existing analog memory devices, the floating-gate MOS device is the best for use in neural networks”)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a precise floating gate MOSFET device for nonvolatile synaptic weight memories as taught by Fujita to the disclosed invention of Esser/Wu.
One of ordinary skill in the arts would have been motivated to make this modification in order to implement a device that “The memory (the charge on the floating gate) can be finely controlled over a wide range” and “The memory can be changed without much disturbing the memory output with high voltage control pulses” so that “Learning operation can therefore be performed simply and independently of neural data processing” (Fujita pg 07 Conclusion) 


Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Esser/Wu. Further in view of Merolla et al. “A Digital Neurosynaptic Core Using Embedded Crossbar Memory with 45pJ per Spike in 45nm” hereinafter Merolla.

Regarding Claim 6
	Esser/Wu teaches claim 1
Esser/Wu does not explicitly teach, wherein the neural array is configured to implement a Restricted Boltzmann Machine.
Merolla however, when addressing issues related to modeling neurons in a neural networks with crossbar array teaches, wherein the neural array is configured to implement a Restricted Boltzmann Machine. (pg 3 left column ¶04 “We also demonstrate that our chip can implement a well-known neural algorithm, a restricted Boltzmann machine (RBM),”)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to implement a Restricted Boltzmann Machine in configurable hardware as taught by Merolla to the disclosed invention of Esser/Wu.
One of ordinary skill in the arts would have been motivated to make this modification in order to “to build a large on-chip network of neurosynaptic cores, creating an ultra-low power neural fabric that can support a wide array of real-time applications that are one-to-one with software” (Merolla pg 4 column 2 conclusion) 

Regarding Claim 7
	Esser/Wu/Merolla teaches claim 6
Further Wu teaches, wherein the neural array is configured to: update the first array value using at least one input signal; (Algorithm 1 ¶0083 and ¶0093 and Figure 4 “An error detection 110 circuitry for bit i (see FIG. 5) generates only the direction of the weight change based on the simplified algorithm.” the first array corresponds to the set of synapse weights, the weight update of step 4 is aided by the error detection signal which indicates a weight change sent by the error detection circuit, corresponding to the at least one input signal.) generate at least one input signal for the second array value based on the updated first array value; and update the second array value using the at least one input signal for the second array value. (Algorithm 1 ¶0083 , as described previously weight updates are determined based on the previous weight values, corresponding to the updated first array value, the input signal output by the error detection circuit served to change the updated first array value to the second array value.)
It would have been obvious for one of ordinary skill in the art before the effective filing date to combine Esser with the teachings of Wu for at least the same reasons as discussed above in claim 1.

Regarding Claim 8
	Esser/Wu/Merolla teaches claim 7
Further Wu teaches, wherein the neural array is configured to, after multiple array values including the first array value and the second array value are updated, performs a Back Propagation Process based on the updated multiple array values to further update the updated multiple array values.  (Algorithm 1 ¶0083,  and ¶0093 and Figure 4 “An error detection 110 circuitry for bit i (see FIG. 5) generates only the direction of the weight change based on the simplified algorithm.” ¶0014 “a programming signal generator generates programming signals (based on the error detector output) to adjust the resistance states of the memristors in the crossbars” a programming signal adjust weights of the synapses based on an error value generated as a result of a “forward propagation” described in steps 1-3 of the algorithm. Passing a programming signal back through the synapses containing how the synapses should be adjusted is a back propagation process.
It would have been obvious for one of ordinary skill in the art before the effective filing date to combine Esser with the teachings of Wu for at least the same reasons as discussed above in claim 1.
Regarding Claim 9
Esser teaches, A method to be performed in a neural array which is configured to form a deep neural network ( ¶0011 “FIG. 2A illustrates an example neural network circuit including multiple interconnected core modules” ¶0057 “The neural core circuit can be organized into a neural network including multiple neural core circuits. Each neural core circuit of the neural network represents a different neural function” the circuit depicted in the figure is an array of neural cores.) wherein the neural array includes i x j synaptic devices arranged in i rows and i columns, is coupled with a first processing unit and a second processing unit, and the first processing unit comprising i processing units, the second processing unit comprising i processing units, (¶0079 “FIG. 4 illustrates a functional neural core circuit 600” ¶0080 “The functional neural core circuit 600 further comprises an interconnection network 612 interconnecting the neuron-axon pairs… the interconnection network 612 comprises an electronic synapse array comprising multiple electronic synapse devices ("synapses") 31” the synapse array includes ixj devices depicted in the figure. In the figure there are 4 synapses 31, two rows and two columns. ) is configured to select an array value among multiple selectable array values including a first array value and a second array value and is configured to cause an output signal for an array value to be an input signal for another array value, the first array value is a matrix of first array coefficient values corresponding to the i x j synaptic devices, respectively, and the second array value is a matrix of second array coefficient values corresponding to the i x j synaptic devices respectively ( Figure 4 and ¶0069 “the controller 6 divides each time-step into operational phases in the core module 10 for neuron updates, etc. In one embodiment, within a time-step, multiple neuron updates and synapse updates are sequentially handled in a read phase and a write phase” the synapses of a core, composed of synaptic devices as shown in the rejection of claim 1, are updated by the controller. The original synapse values, or coefficients, of an array of synapses correspond to the first array value, while updated synapse values correspond to a second selected array value. Any future updates would correspond to other selectable array values. ¶0086 “The LUTs 657A and 657B are configured to determine target incoming axons 15 for firing events generated by the neurons 11 in the neuron-axon pairs 611 and the axon-neuron pairs 615, respectively. The target incoming axons 15 may be incoming axons 15 in the same functional neural core circuit 600 or other functional neural core circuits 600” future incoming input signals to target axons, are output signals from the same core or other cores connected to the array.) receiving first input signals from the j processing units of the second processing unit;… receiving the reconstructed first input signals from the i processing units of the first processing unit;… generating a second input signal… (¶0083 “In one phase of a time-step, a first set of axonal firing events propagates through the synapses 31 in a first direction represented by an arrow 671 in FIG. 4. In another phase of the same time-step, a second set of axonal firing events propagates through the synapses 31 in a second direction (i.e., a direction opposite to the first direction) represented by an arrow 672 in FIG. 4” first the core feeds first input signals, 671, through the array unit to generate first output signals, and in a separate stage inputs second input signals,672,  from the second processing units. Signals that have been processed by the core synapses correspond to reconstructed signals. So that the signals received by the set of i processing units are the reconstructed signals that have passed through the neural array.)
While Esser teaches i and j processor units that receives/transmits first and second signals through the array unit, Esser does not explicitly teach, configured to...implement a Restricted Boltzmann Machine… the method comprises: updating a first array value; and 
However Wu when addressing a neuromorphic array unit comprising processors which provide input in response to updated synapse weight values teaches, the method comprises: updating a first array value; and updating a second array value based on the updated first array value, wherein the updating the first array value includes: selecting the first array value;… generating first output signals based on first input signals and the first array value; generating reconstructed first input signals based on the first output signals and the first array value;... generating reconstructed first output signals based on the reconstructed first input signals and the first array value; and updating the first array value based on the first input signals, the first output signals, the reconstructed first input signals, and the reconstructed first output signals, and wherein the updating the second array value includes…[second input signal] based on the first input signals and the updated first array value; and selecting the second array value. (as shown in figure 2 the array unit receives input signals V(t), and outputs output signals V(t+1).  Furthermore, the prior art discloses an algorithm for training discussed below, here these output signals, V(t+1), are described in step 3 of the algorithm, also algorithm 1 depicts the weight update process. ¶0083 Algorithm 1 
    PNG
    media_image2.png
    621
    639
    media_image2.png
    Greyscale
in step 2 input signals are provided to the array unit to which results in output signals which are calculated based on the input signals and the synapse weights, Wji. In step 4 the weights are updated, and in step 5 the process is repeated, so that the second set of input signals applied to the array unit is based on the previous pass, and the second output signals are based on the changed weight values, corresponding to the second array value. The reconstructed input signals are the signals computed in step 2. Thus the received output signal in step3 is based on the input signals, the reconstructed input signals, and the previously received output signals as they are used to generate the new weights which are used to compute the reconstructed signals.) 
Esser with the neural array which is capable of training synaptic weights of Wu.
	One of ordinary skill in the arts would have been motivated to combine these references because both references disclose a neural array. Wu improves the neural array by making the neural array capable of performing iterative training, such that the neural array more closely approximates training patterns for a given input signal.
Esser/Wu does not explicitly teach, configured to...implement a Restricted Boltzmann Machine
Merolla however, when addressing issues related to modeling neurons in a neural networks with crossbar array teaches, configured to...implement a Restricted Boltzmann Machine (pg 3 left column ¶04 “We also demonstrate that our chip can implement a well-known neural algorithm, a restricted Boltzmann machine (RBM),”)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to implement a Restricted Boltzmann Machine in configurable hardware as taught by Merolla to the disclosed invention of Esser/Wu.
One of ordinary skill in the arts would have been motivated to make this modification in order to “to build a large on-chip network of neurosynaptic cores, creating an ultra-low power neural fabric that can support a wide array of real-time applications that are one-to-one with software” (Merolla pg 4 column 2 conclusion) 

Regarding Claim 12
	Esser/Wu/Merolla teaches claim 9
Further Esser teaches, wherein the neural array unit is configured to operate in a time-division multiplexing mode, ( ¶0083 “the functional neural core circuit 600 may use time division multiple access (TDMA).”) 
Further Esser/Wu teaches, wherein the updating the first array value is performed in a first time section according to the time-division multiplexing mode and wherein the updating the second array value is performed in a second time section after the first time section. (Esser ¶0083 “In one phase of a time-step, a first set of axonal firing events propagates through the synapses 31 in a first direction represented by an arrow 671 in FIG. 4. In another phase of the same time-step, a second set of axonal firing events propagates through the synapses 31 in a second direction (i.e., a direction opposite to the first direction) represented by an arrow 672 in FIG. 4. The synaptic weights of the synapses 31 are learned as a function of the first set of axonal firing events and the second set of axonal firing events.” In a first time step the first signals are sent through the array, in a second time section the second signals are sent through the array; Wu ¶0030 “Once a new set of voltage signals V(t+1) is generated from the summation-subtraction amplifiers 40, the present invention sends them back as the input of the next iteration.” In Wu this process is performed iteratively, thus in a first iteration the first array value is used, in a second iteration the second array value is used.)
It would have been obvious for one of ordinary skill in the art before the effective filing date to combine Esser with the teachings of Wu for at least the same reasons as discussed above in claim 9.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Esser/Wu/Merolla, and further in view of Vali et al. US Document ID US-9430735-B1, hereinafter Vali.

Regarding Claim 10
Esser/Wu/Merolla teaches claim 9
Further Esser teaches, wherein the neural array includes synaptic devices one or more rows and columns (¶0079 “FIG. 4 illustrates a functional neural core circuit 600” ¶0080 “The functional neural core circuit 600 further comprises an interconnection network 612 interconnecting the neuron-axon pairs… the interconnection network 612 comprises an electronic synapse array comprising multiple electronic synapse devices ("synapses") 31” the synapse array includes ixj devices depicted in the figure. In the figure there are 4 synapses 31, two rows and two columns.
    PNG
    media_image1.png
    592
    595
    media_image1.png
    Greyscale
)
Esser/Wu/Merolla does not explicitly teach, wherein each of the synaptic devices is configured to form a NAND flash structure.
Vali however, when addressing issues related to modeling neurons in a neural networks with memory devices teaches, wherein each of the one or more synaptic devices is configured to form a NAND flash structure. (Col 5 line 21-24 “ a neuron model as facilitated in a NAND array of memory [flash] cells may comprise one or more concurrently selected memory cells of one or more strings of memory cells coupled to a common bit line”)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a NAND transistor memory circuit that models a neuron in electronic hardware as taught by Vali to the disclosed invention of Esser/Wu/Merolla.
One of ordinary skill in the arts would have been motivated to make this modification in order to utilize “Flash memory devices [that] typically use a one-transistor memory cell that allows for high memory densities, high reliability, and low power consumption” in a neural network processing environment because “The demand for improved operating characteristics of neural networks continues to increase. Such desirable neural network operating characteristics improvements are increased speed, capacity and processing power of neural networks” (Vali Col 1 line 31-64)

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Esser/Wu/Merolla/Vali, further in view of Fujita et al. “A floating-Fate Analog Memory Device for Neural Networks”, hereinafter Fujita.


Regarding Claim 11
Esser/Wu/Merolla/Vali teaches claim 10
Esser/Wu/Merolla/Vali does not explicitly teach, wherein the synaptic devices include a floating gate MOSFET
Fujita however, when addressing issues related to precision floating gate transistor memory in neural networks synapses teaches, wherein the synaptic devices include a floating gate MOSFET (Introduction pg 1 column 1 “Of all existing analog memory devices, the floating-gate MOS device is the best for use in neural networks”)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a precise floating gate MOSFET device for nonvolatile synaptic weight memories as taught by Fujita to the disclosed invention of Esser/Wu/Merolla/Vali.
One of ordinary skill in the arts would have been motivated to make this modification in order to implement a device that “The memory (the charge on the floating gate) can be finely controlled over a wide range” and “The memory can be changed without much disturbing the memory output with high voltage control pulses” so that “Learning operation can therefore be performed simply and independently of neural data processing” (Fujita pg 07 Conclusion) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNATHAN R GERMICK whose telephone number is (571)272-8363. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali, Chaki can be reached on 571-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.R.G./Examiner, Art Unit 2122                                                                                                                                                                                                        
/NICHOLAS KLICOS/Primary Examiner, Art Unit 2145